DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/22/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-20.
 Applicants' arguments, filed 02/22/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Rare Sesquiterpenoids from the Shed Trunk Barks of the Critically Endangered Plant Abies beshanzuensis and Their Bioactivities, Eur. J. Org. Chem., 2016, pp. 1832-1835, as disclosed in IDS) in view of Combs (Recent Advances in the Discovery of Competitive Protein Tyrosine Phosphatase 1B Inhibitors for the Treatment of Diabetes, Obesity, and Cancer, 2010, 53, pp. 2333-2344) as evidenced by Soderberg (http://chemwiki.ucdavis.edu/Organic_Chemistry/Organic_Chemistry_With_a_Biological_Emphasis/Chapter_13%3A_Reactions_with_stabilized_carbanion_intermediates_I/Section_13.1%3A_Tautomers).
Rejection
Hu is drawn towards sesquiterpenoids isolated from Abies beshanzuensis (see abstract).  Hu teaches beshanzuenones A, B, C, and D, wherein Beshanzuenone C has the following structural formula (Compound 3, Figure 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hu teaches hydroxyl groups attached at various points of the sesquiterpenoid core (see Figure 1).  Hu teaches such compounds having bioactivity inhibiting human protein tyrosine phosphatase 1B (PTP1B) (pg. 1835, left column, first paragraph).  Hu teaches such compounds which are tautomers of the claimed compounds, which exist in equilibrium with one another and hence are the same compound as evidenced by Soderberg 
	Hu does not teach a method of using a sesquiterpenoid for the treatment of cancer wherein the sesquiterpenoid core wherein a hydroxyl group is attached at position 2 of ring A.
	Combs is drawn towards the use of PTP1B inhibitors in the treatment of diabetes, obesity, and cancer (See Introduction).  Combs teaches that several groups of PTP1B inhibitors have demonstrated anticancer activity (pg. 2333, right column, second paragraph).
	It would have been obvious to one of ordinary skill in the art to use a sesquiterpenoid for treating cancer, as suggested by Combs, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since beshanzuenones can inhibit human protein tyrosine phosphatase 1B as taught by Hu, and PTP1B inhibitors have demonstrated anticancer activity as taught by Combs, with a reasonable expectation of success absent evidence of criticality of the particular steps.
	One of ordinary skill in the art would have been motivated to substitute a hydroxyl group at the 2 position of ring A of Beshanzuenone C since varying the point of attachment of the hydroxyl group would retain the compound’s ability of PTP1B inhibition as taught Hu, with a reasonable expectation of success absent evidence of criticality of the particular point of attachment.
Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious.  One of ordinary skill in the art would have found it obvious to use these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the arts of medicinal chemistry and pharmacotherapeutics.  It would be routine for the artisan to vary the point of attachment in order to increase potency and to establish better patent protection for their compounds.  In re JONES 74 USPQ .
Response to Arguments	
Applicant argues that the disclosed compounds are PTP1B inhibitors instead of SHP2 and/or POLE3 inhibitors as required in claim 1 and the rest of dependent claims.  The Examiner respectfully disagrees since although Hu does not disclose sesquiterpenoids as SHP2 and/or POLE3 inhibitors, Hu does disclose beshanzuenones A, B, C, and D, wherein Beshanzuenone C has the following structural formula (Compound 3, Figure 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hu teaches such compounds having bioactivity inhibiting human protein tyrosine phosphatase 1B (PTP1B) (pg. 1835, left column, first paragraph).  Combs is drawn towards the use of PTP1B inhibitors in the treatment of diabetes, obesity, and cancer (See Introduction).  Combs teaches that several groups of PTP1B inhibitors have demonstrated anticancer activity (pg. 2333, right column, second paragraph).  One of ordinary skill in the art would have been motivated to use a compound of formula I to treat cancer since beshanzuenones can inhibit human protein tyrosine phosphatase 1B as taught by Hu, and PTP1B inhibitors have demonstrated anticancer activity as taught by Combs, with a reasonable expectation of success absent evidence of criticality of the particular steps.  The prior art thus reads on the active steps of the claimed invention, such as wherein a compound of formula I is used for the treatment of cancer.

Conclusion
Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629